Case 1:20-cv-01541-RDA-TCB Document 1 Filed 12/16/20 Page 1 of 20 PageID# 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 (Alexandria Division)

ANTHONY RICKETTS,                                    *
3607 24TH Avenue
Temple Hills, Maryland 20748                         *

                                                     *
                      Plaintiff,
                                                     *
v.                                                       CIVIL ACTION NO. _____________
                                                     *
KSJ & ASSOCIATES, INC.
       Service to Resident Agent:                    *
Ian A Cronogue, Esq.
1320 Old Chain Bridge Road, Suite 200                *
McLean, Virginia 22101
                                                     *   JURY TRIAL DEMAND

                                                     *
                      Defendant.
                                                     *

*      *      *       *          *    *      *       *      *       *       *       *      *

                            COMPLAINT AND JURY DEMAND

       Plaintiff Anthony Ricketts (“Plaintiff”), by counsel, states as his Complaint against

Defendant KSJ & Associates, Inc. (“KSJ”), the following:

                            I.       JURISDICTION AND VENUE

       1.     This Court has jurisdiction over this matter as it arises from the federal question

presented by the Americans with Disabilities Act Amendment Act (“ADAAA”), 42 U.S.C.

§§12101, 12131, et seq., Title VII of the Civil Rights Act of 1964 (“Title VII”), as amended, 42

U.S.C. §2000e et seq., and 42 U.S.C. §1981 et seq. (“Section 1981”), the Family Medical Leave

Act, 29 U.S.C. §2601, et seq. and pursuant to 28 U.S.C. §1331 and 1343(a)(4).




                                                 1
Case 1:20-cv-01541-RDA-TCB Document 1 Filed 12/16/20 Page 2 of 20 PageID# 2




          2.   Venue is proper in this court as the acts and/or omissions of Defendant from

which these causes of action arise, occurred within the Eastern District of Virginia. See, 28

U.S.C. §1391(b)(2).

          3.   At all relevant times, Plaintiff resided in Temple Hills, Maryland.

          4.   Defendant KSJ & Associates, Inc. is incorporated in and does business within the

Commonwealth of Virginia. Therefore, this Court has jurisdiction over KSJ.

                          II.     PROCEDURAL REQUIREMENTS

          5.   Prior to bringing this action, Plaintiff filed an administrative charge with the

United States Equal Employment Opportunity Commission (“EEOC”). Plaintiff received a

Dismissal and Notice of Right to Sue from the EEOC dated September 29, 2020, attached hereto

as Exhibit A. This action was timely filed within 90 days of receipt of the EEOC’s Notice of

Rights.

                                      III.   THE PARTIES

          6.   Plaintiff is a Black male, who has engaged in protected activity. At all times

material, Plaintiff was a qualified individual with disabilities, namely, depression and anxiety

that interfered with his ability to sleep, concentrate and breath due to hyperventilation. At the

time of his separation, Plaintiff was a Management Analyst, earned an annual salary of

approximately $80,000 per year and worked approximately forty hours per week. During his

employment, Plaintiff was afforded benefits including health, vision, dental, disability and life

insurance, along with 15 paid vacation days and 10 paid holidays annually.

          7.   KSJ is a privately held professional consulting firm that specializes in providing

information technology management, technical support, and consulting services to the




                                                  2
Case 1:20-cv-01541-RDA-TCB Document 1 Filed 12/16/20 Page 3 of 20 PageID# 3




Department of Defense and various federal and state agencies. KSJ has offices in Falls Church,

Virginia, where Plaintiff worked.

                                  IV.    FACTUAL ALLEGATIONS

       8.      Plaintiff was hired by Defendant as a Management Analyst on or about May 7,

2019 and remained in the position until his termination on or about February 10, 2020.

Immediately prior to working for Defendant, Plaintiff served on active duty in the U.S. Army for

four years and was honorably discharged in 2019.

       9.      Upon starting with KSJ, Plaintiff worked on a full-time basis and performed his

duties, faithfully, diligently and with competence during his entire tenure with KSJ.

       10.     Although Plaintiff did not receive a written performance review from KSJ, his

supervisor Mary Debevoise (“Ms. Debevoise”) informed him that he had excellent work

performance and met or exceeded her expectations and she never disciplined Plaintiff.

       11.     Despite his good job performance, Plaintiff was subjected to a discriminatory and

retaliatory work environment caused by his boss, Racheal Jarosz (“Ms. Jarosz”), Cyber Security

Analyst/Information Systems Security Officer, based upon his race, color and protected activity.

       12.     Ms. Jarosz demonstrated racial animus toward Plaintiff and began targeting him

as soon as she began working with him in October 2019.

       13.     As an example, Ms. Jarosz would refer to Plaintiff and the other people of color

as “you people” and she would question the intelligence of brown people by asking them if

they could read in condescending tones. By contrast, Ms. Jarosz did not refer to Katherine Krona

(“Ms. Krona”), a Caucasian female, who worked under the same supervisor, in the same

position and had the same or similar duties as Plaintiff as “you people,” nor did she refer to Lisa

Jarrett (“Ms. Jarrett), another Caucasian female that way. She also did not question or make



                                                 3
Case 1:20-cv-01541-RDA-TCB Document 1 Filed 12/16/20 Page 4 of 20 PageID# 4




comments about the intelligence of Ms. Jarett or Ms. Krona or speak to them in a condescending

tone.

        14.    In Plaintiff’s case, Ms. Jarosz was particularly offensive because he was tasked by

his supervisor with serving as Ms. Jarosz’s back-up in or around October 2019. In the back-up

role, Plaintiff had to rely on Ms. Jarosz to inform him of meetings, projects, important deadlines

and other requirements to ensure that customer needs were met when Ms. Jarosz was absent or

needed help.

        15.    However, Ms. Jarosz made it impossible for Plaintiff to be successful in the back-

up role. Specifically, she excluded him from meetings, important emails and conference calls and

would not inform him of customer deadlines. When he tried to discuss these matters with Ms.

Jarosz, she would dismiss him and walk away.

        16.    Instead of supporting Plaintiff’s success in the back-up role, Ms. Jarosz

reassigned his duties to Ms. Krona, a Caucasian female and sent important emails, conference

call notices, meeting invitations and customer deadline information to Ms. Krona. As a result of

Ms. Jarosz’s decisions, Plaintiff was unaware of important action items that needed to be

completed for customers and did not know what was happening unless Ms. Krona told him.

        17.    In or around November 2019, Plaintiff told Ms. Debevoise what Ms. Jarosz was

doing, stated that he believed she was discriminating against him and asked her to intervene. In

response, she promised to address Plaintiff’s concerns, but nothing changed or appeared to have

been done.

        18.    Instead, Ms. Jarosz continued to ostracize Plaintiff, exclude him from meetings

and conference calls and deny his request to be kept informed of client information that he

needed to do his job. As before, Plaintiff continued to ask Ms. Debevoise to step in and address



                                                 4
Case 1:20-cv-01541-RDA-TCB Document 1 Filed 12/16/20 Page 5 of 20 PageID# 5




Ms. Jarosz’s interference with his ability to perform his duties into December 2019 but nothing

was done to address his concerns.

       19.     On January 9, 2020, Ms. Jarosz’s inappropriate behavior towards Plaintiff

escalated to the point that she became intimidating and threatening and something needed to be

done. On that day, Ms. Jarosz entered Plaintiff’s office supposedly to discuss work issues and

ask Plaintiff about the discriminatory remarks that he claimed that she had made.

       20.     Before Plaintiff could finished speaking, Ms. Jarosz began to threaten and berate

him so loudly and with such hostility that she was overheard by Plaintiff’s colleague Ms. Jarrett.

According to Ms. Jarrett, Ms. Jarosz was yelling at Plaintiff and she seemed to be out of control

with the way she was treating Plaintiff.

       21.     Believing that something needed to be done, Ms. Jarrett went to Ms. Debevoise,

informed her that Ms. Jarosz was verbally abusing Plaintiff and asked her to intervene.

       22.     As with Plaintiff, Ms. Debevoise also told Ms. Jarrett that she would take care of

it. However, she did not ask Plaintiff what happened in his office or inform him that she

intended to address Ms. Jarosz’s conduct.

       23.     Instead, Plaintiff was so rattled by Ms. Jarosz’s misconduct that he sent an email

to Ms. Debevoise on January 14, 2020 entitled “Work Environment.” Among other things, his

email reminded Ms. Debevoise about his previous complaints about Ms. Jarosz, told her that

things had not changed, and that Ms. Jarosz continued to exclude him from receiving important

information he needed to do his job.

        24.    Notably, Plaintiff’s email also stated, “I am sincerely of the opinion that Rachel’s

behavior towards me is unfounded and as a person of color this makes me extremely

uncomfortable in the workplace.”



                                                 5
Case 1:20-cv-01541-RDA-TCB Document 1 Filed 12/16/20 Page 6 of 20 PageID# 6




       25.     Plaintiff’s email further asked that Ms. Debevoise transfer him to another position

“where you think my talents could best be used.”

       26.     After receiving the e-mail, Ms. Debevoise asked to meet with Plaintiff that same

day. During their meeting, she conceded that Plaintiff had previously complained about Ms.

Jarosz and told him that she was required to take his concerns to KSJ’s human resources

department.

       27.     Ms. Debevoise then informed Plaintiff that his job performance with KSJ was

“above average” and stated that she had recommended him for a salary increase in November

2019. According to Ms. Debevoise, however, her salary increase recommendation was rejected

because Ms. Jarosz who informed KSJ’s President that Plaintiff did not deserve a raise.

       28.     At no time did Ms. Debevoise tell Plaintiff that his job performance or attendance

were unsatisfactory during the January 14, 2020 meeting, nor did she state that he would be

counselled or disciplined for any performance concerns. Instead, the meeting ended with Plaintiff

believing that things would be better, but that was not what happened over the next few days.

       29.     Instead, after HR received Plaintiff’s January 14, 2020 discrimination complaint,

Christina McGee (“Ms. McGee”) and Jacqueline Livingston (“Ms. Livingston”) summoned him

to several meetings beginning on or about January 16, 2020 and asked if he believed that he was

treated differently by Ms. Jarosz and whether he wanted an investigation. Plaintiff replied, yes,

he did believe that he had been discriminated against and he asked them to investigate his

complaints.

       30.     Rather than investigate, however, Ms. McGee and Ms. Livingston called Plaintiff

to a meeting the next day under the guise that they wanted to discuss his discrimination




                                                6
Case 1:20-cv-01541-RDA-TCB Document 1 Filed 12/16/20 Page 7 of 20 PageID# 7




complaints. During this second meeting with Plaintiff, Ms. McGee and Ms. Livingston’s attitude

toward Plaintiff was hostile and threatening and they falsely accused him of misconduct at work.

       31.     In particular, they accused Plaintiff of being “sexist” because he asked Ms. Jarett

to inform Ms. Debevoise that he was running late for a meeting one day. They also claimed he

had committed timecard fraud and government fraud even though he had completed his timecard

in accordance with Ms. Debevoise’s instructions.

       32.     Despite these serious allegations, Ms. McGee and Ms. Livingston then told

Plaintiff that they would let him off with a warning for these alleged workplace concerns.

       33.     Plaintiff believed that their alleged concerns were retaliatory and fabricated due to

his discrimination complaint. As a result, he sent an email to Ms. McGee and Ms. Livingston

immediately after their meeting and asked them to put their verbal critiques about him in writing

on KSJ’s official performance evaluation form.

       34.     Because the recent workplace events had exacerbated his anxiety and depression,

Plaintiff then went on paid time off (PTO) from January 20-24, 2020 and did not return to work

until January 27, 2020.

       35.     On his first day back, Plaintiff was called to a third meeting with KSJ’s President,

Ms. McGee and Ms. Livingston allegedly to discuss his performance again. At the start of the

meeting, Plaintiff was again asked if he wanted to pursue his discrimination complaint against

Ms. Jarosz and he stated, “Yes.” Plaintiff was then given a second verbal performance evaluation

for alleged performance problems that had never been discussed with him prior to his

discrimination complaint.

       36.     In the same meeting, Plaintiff was placed on a performance improvement plan

(PIP) that changed his tour of duty from 9:00 am to 5:30 p.m. to 7:30 a.m. to 3:30 p.m. and



                                                 7
Case 1:20-cv-01541-RDA-TCB Document 1 Filed 12/16/20 Page 8 of 20 PageID# 8




required him to be in the office five days a week. No other employee at KSJ was asked to come

to work that early in the morning or denied access to telework.

       37.     Prior to this retaliatory deprival of telework and before he filed his written

discrimination complaint against Ms. Jarosz, Plaintiff had been regularly approved for telework

to attend classes for his masters’ degree program. Indeed, Plaintiff had been advised that he

could telework if needed to meet his educational requirements during his interview to work for

KSJ.

       38.     After the meeting, Plaintiff emailed Ms. McGee and Ms. Livingston to let them

know that the PIP he was given was retaliatory, contained fabricated accusations against him that

were not consistent with Ms. Debevoise’s statements about his performance or items previously

discussed with him. The email also stated: “I have no doubt the company is aware of Rachel

Jarosz’s racial and hostile treatment against people of color” and that he was “being punished by

the entire management team and HR for filing a complaint against Rachel Jarosz.”

       39.      The next day, Plaintiff advised Ms. Debevoise that his “depression/anxiety” had

gotten worse and he was “currently on medications for anxiety and depression due to “the stress

and hostility at work, specifically, receiving a PIP from Ms. McGee and Ms. Livingston, who

were not his direct managers while other employees received performance feedback from their

direct managers. In the email he sent to Ms. Debevoise, Plaintiff remarked that he would not

have been “suffering and being treated so unfairly” if Ms. Debevoise had addressed his 2019

complaints against Ms. Jarosz. He also stated that he had taken on multiple initiatives to improve

the organization as a whole and had a stellar record of being the first one to arrive at work and

the last to leave until the work hostility created by Ms. Jarosz began.




                                                 8
Case 1:20-cv-01541-RDA-TCB Document 1 Filed 12/16/20 Page 9 of 20 PageID# 9




        40.    After receiving the email, Ms. Debevoise met with Plaintiff to discuss why he was

being treated unjustly. She told him that management was “upset” about his complaint and he

should not be surprised by their hostility. She also recommended that Plaintiff resign from KSJ

because “his career was over.”

        41.    On January 28, 2020, Plaintiff asked to telework as a reasonable accommodation

for his disability and requested the necessary paperwork for his physician. In the past prior to

him complaining of discrimination, his telework requests had been routinely approved, but this

time Ms. Livingston denied his request.

        42.    When he arrived at work the next day, Ms. Livingston and Ms. McGee summoned

him to a meeting, supposedly to investigate his discrimination complaint, but they proceeded to

question him with so much hostility that Plaintiff asked for an investigation by an independent

third party.

        43.    After that, Plaintiff again asked Ms. Debevoise if he could telework on January

30, 2020, explaining that he no longer felt safe at work. In response to his email, Ms. Livingston

and Ms. McGee permanently revoked his telework privileges on Friday, January 31, 2020 to

attend classes for his master’s degree program.

        44.    After his telework was revoked, Plaintiff asked to take sick leave on January 31,

2020 to meet with his physician and complete his reasonable accommodation form.

Unbelievably, Ms. McGee and Ms. Livingston denied his request for sick leave.

        45.    Plaintiff then informed them that he could not report to the office on January 31,

2020 and planned to use his preapproved telework to attend classes for his masters’ program that

day.




                                                  9
Case 1:20-cv-01541-RDA-TCB Document 1 Filed 12/16/20 Page 10 of 20 PageID# 10




        46.     Thereafter, Ms. McGee and Ms. Livingston placed Plaintiff on indefinite

suspension for taking a preapproved telework day.

        47.     Without further communication, KSJ discharged Plaintiff on February 10, 2020.

        48.     Plaintiff was discharged less than one month after he filed an internal

discrimination complaint against Ms. Jarosz.

        49.     Upon information and belief, Plaintiff was terminated from his employment with

KSJ due to race or color discrimination and/or retaliation for his legitimate complaints of race or

color discrimination, retaliation and hostile work environment.

        50.     Upon information and belief, this abrupt termination was merely a pretext to

unlawful race or color discrimination and retaliation by KSJ, in violation of Title VII, the Civil

Rights Act and the ADA as KSJ’s engagement in a pattern and practice of race or color

discrimination had fostered a work environment charged with discrimination and retaliation and

was hostile to Plaintiff.

                                      COUNT I
                          RACE AND COLOR DISCRIMINATION
                     IN VIOLATION OF TITLE VII AND SECTION 1981

        51.     Plaintiff adopts and incorporates by reference all of the allegations set forth in the

previous paragraphs.

        52.     Plaintiff is a Black male and is protected from race and color discrimination by

Title VII and the Civil Rights Act with respect to the making and enforcement of contracts.

        53.     At all material times, KSJ had an obligation to maintain a work environment that

was not charged with race and color discrimination and hostile to Plaintiff and other minorities.

        54.     KSJ violated federal law by creating and permitting a work environment to exist

that was discriminatory and hostile to Plaintiff and by wrongfully terminating Plaintiff.


                                                  10
Case 1:20-cv-01541-RDA-TCB Document 1 Filed 12/16/20 Page 11 of 20 PageID# 11




        55.     Specifically, KSJ had an obligation to ensure that Plaintiff and members of his

protected classes enjoyed the same benefits, privileges, terms and conditions of employment as

employees outside their protected classes.

        56.     However, KSJ allowed Rachel Jarosz to be openly biased against Black

employees including by referring to people of color as “you people,” questioning the intelligence

of people of color and speaking to them in condescending tones. Ms. Jarosz showed animus

toward Plaintiff by excluding him from meetings and conference calls, refusing to provide

information for Plaintiff to perform his duties, and giving his job duties to Ms. Krona and

treating him less favorable than Ms. Krona, his Caucasian female colleague with respect to terms

and conditions of employment. She also yelled at Plaintiff with such violence and intimidation

that Ms. Jarrett felt the need to report the incident to Plaintiff’s supervisor.

        57.     As a direct and proximate result of KSJ’s race and color discrimination, Plaintiff

suffered and will continue to suffer pecuniary loss, non-pecuniary less, severe emotional distress,

anxiety and depression, inconvenience, mental anguish and loss of enjoyment of life.

        58.     Prior to Plaintiff’s separation from employment with KSJ, he was performing his

duties at a satisfactorily level and meeting of exceeding KSJ’s legitimate business expectations

according to his supervisor Ms. Debevoise.

        59.     Any reasons cited by KSJ for Plaintiff’s termination were pretextual as Plaintiff

work performance was meeting legitimate business expectations.

        60.     KSJ’s acts as described above constitute race and color discrimination in violation

of Title VII and Section 1981.

        61.     Plaintiff is entitled to all reasonable costs, including attorney’s fees associated

with this matter, plus interest.



                                                   11
Case 1:20-cv-01541-RDA-TCB Document 1 Filed 12/16/20 Page 12 of 20 PageID# 12




                                    COUNT II
                    RETALIATION IN VIOLATION OF TITLE VII AND
                                  SECTION 1981

        62.     Plaintiff adopts and incorporates by reference all of the allegations set forth in the

previous paragraphs.

        63.     Plaintiff is a Black male and is protected from race and color discrimination and

retaliation by Title VII.

        64.     During Plaintiff’s employment with KSJ, he performed his work at a satisfactory

level and met or exceeded KSJ’s legitimate expectations.

        65.     At all material times, KSJ had an obligation to maintain a work environment that

was not charged with racial and color discrimination and retaliation toward Plaintiff and was not

hostile to Plaintiff and other minorities.

        66.     KSJ violated federal law by creating and permitting a work environment to exists

that was discriminatory and retaliatory to Plaintiff based on race, color and his protected activity.

        67.     Specifically, KSJ allowed Rachel Jarosz to be openly biased against Black

employees including Plaintiff by referring to people of color as “you people,” questioning their

intelligence by asking if they could read and speaking to minorities in condescending tones. Ms.

Jarosz also treated Plaintiff less favorably than Ms. Krona his Caucasian female colleague in that

she was invited to meetings and conference calls and informed of client deadlines that were

needed for her job, while Plaintiff was denied the same terms and conditions of employment and

his duties were transferred to Ms. Krona.

        68.     Plaintiff engaged in the protected conduct of complaints about workplace

discrimination, which were initially ignored for several months by Ms. Debevoise and later

caused him to be singled out and retaliated against for making these complaints.



                                                  12
Case 1:20-cv-01541-RDA-TCB Document 1 Filed 12/16/20 Page 13 of 20 PageID# 13




       69.     Plaintiff was disciplined and subsequently terminated less than one months after

he complained about the discrimination in retaliation for his complaints about workplace

discrimination.

       70.     As a direct and proximate result of KSJ’s race and color discrimination, Plaintiff

suffered and will continue to suffer pecuniary loss, non-pecuniary less, severe emotional distress,

anxiety and depression, inconvenience, mental anguish and loss of enjoyment of life.

       71.     KSJ would not have targeted Plaintiff or taken other retaliatory actions against

him, but for Plaintiff’s race and color and/or his complaints about his racially charged working

environment.

       72.     After Plaintiff opposed discrimination, Ms. Livingston and Ms. McGee and other

decisionmakers retaliated against him by falsely accusing him of misconduct and threatening him

with disciplinary action for stating that he wanted to pursue an internal discrimination complaint

against Ms. Jarosz. They also gave him verbal and written warnings and placed him on a PIP

three days after he complained about discrimination.

       73.     Plaintiff’s supervisor Ms. Debevoise was not present for any of the above events,

including when Ms. Livingston and McGee denied Plaintiff’s requests for telework that had

always been approved prior to his discrimination complaint and then they terminated his

employment.

       74.     Ms. Jarosz, Ms. Livingston, Ms. McGee, and KSJ’s president were acting in the

scope of their employment with KSJ at the time of their actions, therefore, KSJ is liable for their

actions, which were committed during working hours and at their place of employment and/or

were in conjunction with their work related duties.




                                                13
Case 1:20-cv-01541-RDA-TCB Document 1 Filed 12/16/20 Page 14 of 20 PageID# 14




        75.     Any reasons cited by KSJ for its actions were pretextual as Plaintiff’s work

performance was meeting legitimate business expectations.

        76.     As a direct and proximate result of KSJ’s actions, Plaintiff suffered and will

continue to suffer pecuniary loss, non-pecuniary less, severe emotional distress, anxiety and

depression, inconvenience, mental anguish and loss of enjoyment of life.

        77.     At all times material hereto, KSJ engaged in unlawful or retaliatory practices with

malice or reckless indifference to the federally protected rights of Plaintiff so as to support an

award of punitive damages.

        78.     KSJ’s acts as described above constitute race and color discrimination and

retaliation in violation of Title VII and Section 1981.

        79.     Plaintiff is entitled to all reasonable costs, including attorney’s fees associated

with this matter, plus interest.

                                      COUNT III
                              HOSTILE WORK ENVIROMENT
                            UNDER TITLE VII AND SECTION 1981

        80.     Plaintiff adopts and incorporates by reference all of the allegations set forth in the

previous paragraphs.

        81.     Plaintiff is a Black male and is protected from race and color discrimination,

retaliation and a hostile work environment by Title VII and the Civil Rights Act.

        82.     At all material times, KSJ had an obligation to maintain a work environment that

was not charged with race and color discrimination and not retaliatory or hostile to Plaintiff and

other minorities.

        83.     KSJ violated federal law by creating and permitting a work environment to exists

that was discriminatory, retaliatory, hostile and offensive to Plaintiff.



                                                  14
Case 1:20-cv-01541-RDA-TCB Document 1 Filed 12/16/20 Page 15 of 20 PageID# 15




       84.      Specifically, KSJ allowed Rachel Jarosz to be openly biased against Black

employees, including Plaintiff by referring to people of color as “you people,” questioning heir

intelligence, asking if they could read and yelling at and threatening Plaintiff in his office with

such hostility that Plaintiff’s coworker reported the incident to Ms. Debevoise. Ms. Jarosz also

treated Plaintiff less favorably because of his race and color than Ms. Krona, his Caucasian

female colleague in that she was invited to meetings and conference calls and informed of client

deadlines that were needed for her job, while Plaintiff was denied the same terms and conditions

of employment. Further, Ms. Jarosz transferred Plaintiff’s duties to Ms. Krona and interfered

with Plaintiff’s opportunity for a salary increase after it was recommended by his supervisor.

       85.     After Plaintiff opposed discrimination, Ms. Livingston and Ms. McGee then

retaliated against him by falsely accusing him of misconduct, threatening him with disciplinary

action for stating that he wanted to pursue and internal discrimination complaint against Ms.

Jarosz and then giving Plaintiff unwarranted discipline and a PIP within days of his written

discrimination complaint. They also denied his request to take telework that had always been

approved and terminated his employment for pretextual reasons.

       86.     The conduct previously described above was unwelcome and unlawful and based

on Plaintiff’s race, color and protected activities as evinced by the disparate treatment Plaintiff

received during his employment with KSJ.

       87.     The conduct was sufficiently severe and pervasive as to alter the conditions of

Plaintiff’s employment and to create an abusive, hostile, threatening and intimidating atmosphere

toward Plaintiff that caused Plaintiff and his colleague Ms. Jarrett to complain to Ms. Debevoise.

Indeed, Plaintiff was disciplined and subsequently terminated from employment due to race and

sex discrimination and retaliation and his complaints about the hostile environment.



                                                 15
Case 1:20-cv-01541-RDA-TCB Document 1 Filed 12/16/20 Page 16 of 20 PageID# 16




        88.     Ms. Jarosz, Ms. Livingston, Ms. McGee, and KSJ’s president were acting in the

scope of their employment with KSJ at the time of their actions, therefore, KSJ is liable for their

actions, which were committed during working hours and at their place of employment and/or

were in conjunction with their work related duties.

        89.     As a direct and proximate result of KSJ’s unlawful discrimination, retaliation and

hostile environment Plaintiff suffered and will continue to suffer pecuniary loss, non-pecuniary

less, severe emotional distress, anxiety and depression, inconvenience, mental anguish and loss

of enjoyment of life.

        90.     At all times material hereto, KSJ engaged in practices supporting a hostile work

environment with malice or reckless indifference to the federally protected rights of Plaintiff so

as to support an award of punitive damages.

        91.     The above described acts by KSJ constitute the creation of a hostile work

environment in violation of Title VII and Section 1981.

        92.     Plaintiff is entitled to all reasonable costs, including attorney’s fees associated

with this matter, plus interest.

                                   COUNT IV
                  DISABILITY DISCRIMINATION UNDER THE ADAAA

        93.     Plaintiff adopts and incorporates by reference all of the allegations set forth in the

previous paragraphs.

        94.     At all times material, Plaintiff was a qualified individual with disabilities,

specifically, depression and anxiety.

        95.     In or around January 2020, Plaintiff informed KSJ of his disabilities and

requested a reasonable accommodation, namely, telework.




                                                  16
Case 1:20-cv-01541-RDA-TCB Document 1 Filed 12/16/20 Page 17 of 20 PageID# 17




        96.     KSJ denied Plaintiff’s request to telework and use sick leave on the same terms as

his non-disabled colleagues and/or his colleagues who had not engaged in protected activity. In

subjecting Plaintiff to the unequal treatment described herein because of his disability and for

having engaged in protected activity, KSJ violated the ADAAA.

        97.     Ms. Jarosz, Ms. Livingston, Ms. McGee, and KSJ’s president were acting in the

scope of their employment with KSJ at the time of their actions therefore, KSJ is liable for their

actions, which were committed during working hours and at their place of employment and/or

were in conjunction with their work related duties.

        98.     As a direct and proximate result of KSJ’s disability discrimination, Plaintiff

suffered and will continue to suffer pecuniary loss, non-pecuniary less, severe emotional distress,

anxiety and depression, inconvenience, mental anguish and loss of enjoyment of life.

        99.     At all times material hereto, KSJ engaged in practices supporting disability

discrimination against Plaintiff with malice or reckless indifference to the federally protected

rights of Plaintiff so as to support an award of punitive damages.

        100.    The above described acts by KSJ constitute the creation of a hostile work

environment in violation of the Americans with Disabilities Act, Amendment Act.

        101.    Plaintiff is entitled to all reasonable costs, including attorney’s fees associated

with this matter, plus interest.

                                   COUNT V
                   FAILURE TO ACCOMMODATE UNDER THE ADAAA

        102.    Plaintiff adopts and incorporates by reference all of the allegations set forth in the

previous paragraphs.

        103.    At all relevant times, Plaintiff was a qualified individual with a disability. In or

around January 2020, Plaintiff requested telework and sick leave as reasonable accommodations

                                                  17
Case 1:20-cv-01541-RDA-TCB Document 1 Filed 12/16/20 Page 18 of 20 PageID# 18




for his disabilities, including for the purpose of visiting his doctor to complete KSJ’s reasonable

accommodation form.

           104.   Plaintiff’s colleagues who did not have disabilities were regularly allowed to use

telework to work from home when requested. KSJ denied Plaintiff these same benefit of

employment as his colleagues in retaliation for his protected activity. KSJ also failed to engage

in the interactive process with Plaintiff or his physician prior to denying Plaintiff’s reasonable

accommodations requests.

           105.   As a direct and proximate result of KSJ’s failure to accommodate Plaintiff’s

disability, Plaintiff suffered and will continue to suffer pecuniary loss, non-pecuniary less, severe

emotional distress, anxiety and depression, inconvenience, mental anguish and loss of enjoyment

of life.

           106.   At all times material hereto, KSJ engaged in practices supporting disability

discrimination by Ms. McGee and Ms. Livingston and all other individuals involved in the

decision to deny Plaintiff’s request for a reasonable accommodation for his disability and they

did so with malice or reckless indifference to the federally protected rights of Plaintiff so as to

support an award of punitive damages.

           107.   The above described acts by KSJ also constitute the creation of a hostile work

environment for Plaintiff due to his disabilities in violation of the Americans with Disabilities

Act, Amendment Act.

           108.   Plaintiff is entitled to all reasonable costs, including attorney’s fees associated

with this matter, plus interest.

                                          COUNT VI
                                    VIOLATION OF THE FMLA

           109.   Plaintiff adopts and incorporates by reference all of the allegations set forth in the

                                                    18
Case 1:20-cv-01541-RDA-TCB Document 1 Filed 12/16/20 Page 19 of 20 PageID# 19




previous paragraphs.

        110.    At all times relevant, KSJ was a covered employer within the meaning of the

FMLA.

        111.    At all relevant times, Plaintiff was a qualified individual with a disability. On or

about January 20, 2020, Plaintiff requested FMLA protected leave due to his disability related

medical condition and for the purpose of attending a medical appointment with his doctor.

        112.    However, KSJ interfered with, restrained, and/or denied Plaintiff’s exercise of

and/or attempts to exercise his rights under the FMLA.

        113.    Specifically, KSJ denied Plaintiff’s request to take leave for a covered medical

condition despite Plaintiff’s request for such leave. KSJ then discharged Plaintiff for taking

leave pursuant to a FMLA qualifying medical event.

        114.    As a direct and proximate result of KSJ’s denial of and interference with

Plaintiff’s request for FMLA protected leave, Plaintiff suffered and will continue to suffer

pecuniary loss, non-pecuniary less, severe emotional distress, anxiety and depression,

inconvenience, mental anguish and loss of enjoyment of life.

        115.    At all times material hereto, KSJ engaged in practices that violated the FMLA

with respect to Plaintiff and did so willfully and with indifference to the federally protected

rights of Plaintiff so as to support an award of treble damages.

        116.    The above described acts by KSJ were done in violation of the Family Medical

Leave Act.

        117.    Plaintiff is entitled to all reasonable costs, including attorney’s fees associated

with this matter, plus interest.




                                                  19
Case 1:20-cv-01541-RDA-TCB Document 1 Filed 12/16/20 Page 20 of 20 PageID# 20




       WHEREFORE, Plaintiff Anthony Ricketts prays for judgment against Defendant KSJ &

Associates, Inc., for backpay, front pay, compensatory, liquidated and/or punitive damages, plus

past and future pecuniary damages on each of the above-stated Counts, together with pre and

post judgment interest, emotional damages, costs and attorneys’ fees, and for such other and

further relief as may be just and equitable.

                                 DEMAND FOR JURY TRIAL

       Plaintiff requests that all matters in this case be tried by a jury.



Dated: December 16, 2020                               Respectfully submitted,

                                                       ANTHONY RICKETTS
                                                       By Counsel:
                                                       ____/s/____________________________
                                                       Monique Miles
                                                       VSB # 78828
                                                       Old Towne Associates, P.C.
                                                       216 South Patrick Street
                                                       Alexandria, Virginia 22314-3528
                                                       Ph: 703-519-6810
                                                       Fax: 703-549-0449
                                                       mmiles@oldtowneassociates.com

                                                       Counsel for Plaintiff




                                                  20
